PER CURIAM.
In sentencing defendant to the maximum sentence of 24 years as a second offender, the trial judge emphasized that defendant had presented “false evidence on this witness stand”. He did not state for the record any other considerations taken into account or the factual basis for any considerations, as required by C.Cr.P. art. 894.1C.
The false testimony referred to by the trial judge was actually given by a state witness. Although the testimony was favorable to defendant, he cannot be charged with responsibility for its presentation or its untruthfulness.
Because the only consideration for sentencing stated by the trial judge had an erroneous factual foundation, and because the trial judge otherwise failed to comply with C.Cr.P. art. 894.1, the apparently severe maximum sentence must be set aside and the case remanded for resentencing and for compliance with C.Cr.P. art. 894.1.
Accordingly, the conviction is affirmed, but the sentence is set aside, and the matter is remanded for resentencing.